COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §               No. 08-18-00082-CR
  EX PARTE: ANTONIO JOSE ADAME,
                                                   §                  Appeal from the
                     Appellant.
                                                   §                409th District Court

                                                   §             of El Paso County, Texas

                                                   §            (TC# 20060D00063-409-1)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion to supplement the record with the reporter’s

record of a plea hearing held in cause number 20080D05670 on January 15, 2009. Appellant has

failed to show that this reporter’s record was made part of the record in this case by attaching it to

his writ application or by filing it as an exhibit during the writ proceedings in the instant case.

Consequently, he has not established that it is properly part of the appellate record in this case.

The motion to supplement the record is DENIED.

       IT IS SO ORDERED this 19th day of October, 2018.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.